Name: 86/329/EEC: Commission Decision of 23 June 1986 approving an addendum to the programme relating to the treatment, processing and marketing of fruit and vegetables in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  plant product;  Europe
 Date Published: 1986-07-23

 Avis juridique important|31986D032986/329/EEC: Commission Decision of 23 June 1986 approving an addendum to the programme relating to the treatment, processing and marketing of fruit and vegetables in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 200 , 23/07/1986 P. 0047*****COMMISSION DECISION of 23 June 1986 approving an addendum to the programme relating to the treatment, processing and marketing of fruit and vegetables in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (86/329/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 20 November 1985 the Italian Government forwarded an addendum to the programme approved by Commission Decision 80/656/EEC (3), relating to the treatment, processing and marketing of fruit and vegetables; Whereas the addendum relates to the development, modernization and rationalization of installations for the treatment and marketing of fresh fruit and vegetables, and installations for processing, so as to increase the quantities treated, to improve quality, to adapt supplies to market requirements and to increase the profitability of the sector concerned; whereas it therefore constitutes a continuation of the previous programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of fruit and vegetables in Italy; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the treatment, processing and marketing of fruit and vegetables in Italy, forwarded by the Italian Government pursuant to Regulation (EEC) No 355/77 on 10 November 1985 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 23 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 177, 11. 7. 1980, p. 59.